The opinion of the court was delivered by
Redfield, J.
This case must be decided from what appears upon the bill of exceptions. If the testimony objected to has any legal tendency to prove the issue, in any reasonably supposable state of the testimony, as detailed in the bill of exceptions, it will be im*164possible for us to say that it was improperly received. When it is stated, as in the present case, that the plaintiff gave evidence tending'to prove the “ various allegations as mentioned in his declaration,” we must conclude that by this is intended all the allegations in the declaration, and to the full extent. If we understand less than this, we shall hardly know where to stop.
The plaintiff, then, having given evidence to show that the wood was mostly unsound and rotten, crooked, &c., the defendant offered testimony to show that the timber standing on the land from which this was cut, “ was a good, fair lot of timber.” How, then, is it possible to say that such timber, when cut, should have made wood mostly unsound and rotten, and crooked, .unless by some artificial process? Judgment affirmed,